Citation Nr: 0842486	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, left knee, claimed as secondary to service-connected 
low back pain, intermittent, with degenerative changes and a 
history of muscle strain.

2.  Entitlement to service connection for degenerative joint 
disease, right knee, claimed as secondary to service-
connected low back pain, intermittent, with degenerative 
changes and a history of muscle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  The weight of the competent evidence is in relative 
equipoise on the question of whether the veteran's left knee 
degenerative joint disease is a result of his service-
connected low back pain, intermittent, with degenerative 
changes and a history of muscle strain.

2.  The weight of the competent evidence is in relative 
equipoise on the question of whether the veteran's right knee 
degenerative joint disease is a result of his service-
connected low back pain, intermittent, with degenerative 
changes and a history of muscle strain.




CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, left knee degenerative joint disease was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  Resolving the benefit of the doubt in the veteran's 
favor, right knee degenerative joint disease was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Service connection

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303.

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.'  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The veteran's written communications and his Travel Board 
hearing testimony reflect his contention that his 
degenerative joint disease, bilateral knees, is secondary to 
his service-connected low back disability.

By an October 1976 rating decision, service connection for 
low back pain, intermittent, with history of muscle strain, 
was granted and a schedular rating of 10 percent disabling 
was assigned.  Thereafter, by a May 2002 rating decision, the 
veteran's back disability was characterized as low back pain, 
intermittent, with degenerative changes and a history of 
muscle strain, and an increased schedular rating of 40 
percent disabling was assigned.  

A June 1967 report of VA orthopedic examination includes the 
finding that examination of the knees revealed that they were 
normal in movement in all directions, however, a popping 
sound could be heard in both knees when they were passively 
bent.  

A July 2004 letter from the veteran's private physician, at 
the El Paso Orthopedic Surgery Group and Center for Sports 
Medicine, reflects his opinion that the veteran's service-
connected low back condition "has gradually worsened over 
the years and because of abnormal biomechanics it has 
affected his knee."  

A September 2004 report of VA examination includes the 
opinion that, following review of the claims file, "the 
degenerative changes in bilateral knees are less likely than 
not caused by or a result of service-connected lumbar spine 
degenerative osteoarthritis."  The examiner commented that 
this opinion was based on the veteran's history of arthrotomy 
in the left knee in 1969, which was after he left military 
service.  In addition, the examiner concluded that "the 
condition in both knees are most likely secondary to his more 
than 27 years of working in the farm."  During his July 2007 
hearing, the veteran disagreed with the characterization of 
his having worked on a farm for 27 years; rather, he 
testified that he worked in the field of radiology for twenty 
years after which he sold vegetables.  

An August 2005 letter from the veteran's private physician 
includes the opinion that the veteran has severe degenerative 
changes of the knees which "are a result of a service 
connected disability."  He further explained that "it is 
likely that his back problems are as a result of the abnormal 
biomechanics, i.e.; the abnormal gait that he has sustained 
over the years as a result of his knees."  

Thereafter, by an April 2006 letter, the veteran's private 
physician provided another opinion stating that the veteran's 
"knees have been affected by the abnormal gait from the back 
and his knee problems should be related to his service 
disability."  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The medical evidence weighing against the veteran's claims 
consists of the September 2004 VA examination report which 
includes the opinion that the degenerative changes in the 
veteran's knees are less likely than not caused by or a 
result of service connected lumbar spine degenerative 
osteoarthritis.  The examiner commented that this opinion was 
based on the veteran's history of arthrotomy in the left knee 
in 1969, which was after he left military service.  However, 
this opinion does not appear to reflect consideration of 
popping in both knees which was noted in the June 1967 VA 
orthopedic examination report, only 13 months after the 
veteran's discharge from active duty service.  In addition, 
although the examiner concluded that the veteran's bilateral 
knee disorder is most likely secondary to his more than 27 
years of working in the farm, the veteran has testified that 
he did not work on a farm; rather, he worked in the field of 
radiology and sold vegetables.  

The medical evidence weighing in favor of the veteran's 
claims consists of letters from his private physician at the 
El Paso Orthopedic Surgery Group and Center for Sports 
Medicine who has opined in three separate letters that the 
veteran's bilateral knee disorders and his service-connected 
back disorder are related because of abnormal biomechanics.  

Although further medical inquiry could be undertaken with a 
view towards development of the claims, the Board finds that 
the weight of the competent medical evidence is at least in 
relative equipoise on the question of whether the veteran's 
current degenerative joint disease, left and right knee, is a 
result of his service-connected low back disorder.  When the 
evidence is in relative equipoise, the benefit of the doubt 
doctrine provides that such reasonable doubt will be resolved 
in favor of the veteran.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Resolving such reasonable doubt in the 
veteran's favor, the Board finds that the veteran's currently 
diagnosed degenerative joint disease of the left and right 
knee is proximately due to his service-connected low back 
pain, intermittent, with degenerative changes and a history 
of muscle strain.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease, left knee, 
as secondary to service-connected low back pain, 
intermittent, with degenerative changes and a history of 
muscle strain is granted.

Service connection for degenerative joint disease, right 
knee, as secondary to service-connected low back pain, 
intermittent, with degenerative changes and a history of 
muscle strain is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


